Citation Nr: 1135435	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  00-16 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits calculated in the amount of $29,295.

(The issues of entitlement to service connection for a low back disorder and entitlement to an evaluation in excess of 60 percent for diverticulitis, status post perforation with abdominal adhesions, irritable bowel syndrome, hiatal hernia with gastroesophageal reflux disease, obesity and appendectomy will be addressed in a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  Subsequently he served in the Air Force Reserve until October 1997.

This matter was last before the Board of Veterans' Appeals (Board) in October 2006, on appeal from a June 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded for additional development.  As the claims file does not reflect compliance with the remand directives, the Board will again remand the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

As clarification, the Board notes that the amount for which the Veteran seeks waiver is $29,295.  The May 2011 brief from the Veteran's authorized representative, and a portion of the Board's October 2006 remand, incorrectly stated that the amount of overpayment was $25,295.  The claims file clearly reflects an overpayment amount of $29,295.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board is bound to ensure compliance with remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the record shows that the October 2006 remand directives were not completed.  

In October 2006, the Board observed that the Veteran's financial information was outdated and determined that more current information was necessary before the claim could be adjudicated.  The Board directed the RO/AMC to provide the Veteran with a VA Form 20-5655 (Financial Status Report) and to request that he complete and return that form for consideration in his claim, but the claims file does not reflect any such activity.

The October 2006 remand also directed that the Veteran be provided with notice pursuant to 38 U.S.C.A. § 5103(a), but there is nothing within the claims file that reflects issuance of such notice.

The appeal is therefore REMANDED to the RO for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide the Veteran with a VA Form 20-5655 (Financial Status Report) and request that he complete and return that form for consideration in his claim.

2.  Concurrent with the above-directed development, provide the Veteran with notice in accordance with 38 U.S.C.A. § 5103(a) for his claim for a waiver of recovery of an overpayment of nonservice-connected pension benefits calculated in the amount of $29,295.

3. Afterwards, review and readjudicate the Veteran's claim for waiver.  If the benefit sought remains denied, the Veteran and his authorized representative must be issued a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


